t c memo united_states tax_court paul j kennedy petitioner v commissioner of internal revenue respondent docket no 10139-07l filed date paul j kennedy pro_se gordon p sanz for respondent memorandum opinion goeke judge this collection review case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent submits that there is no notice_of_determination which this court has jurisdiction to review petitioner however argues that no valid notice_of_federal_tax_lien nftl filing nor final notice_of_intent_to_levy and notice of the right to a hearing notice_of_intent_to_levy was sent to his proper address because we find that respondent has not issued a valid nftl or a valid notice_of_intent_to_levy we shall dismiss this case for lack of jurisdiction background at the time this petition was filed petitioner resided pincite kost road in alvin texas the kost road address it appears that petitioner has not filed income_tax returns since according to respondent petitioner’s last_known_address was rr box alvin texas the box address while petitioner did in fact reside at this address at some point the parties agree that petitioner has not lived there for some time on date respondent’s collection branch sent a letter addressed to petitioner at the kost road address the letter asked petitioner to verify that the kost road address was his correct address petitioner checked the box indicating that the kost road address was in fact his correct address petitioner then mailed the completed letter back to respondent by certified mail according to the return receipt respondent received the completed letter on date in ogden utah on or about date respondent issued the nftl with respect to petitioner’s tax_liabilities for the years and to petitioner at the box address on or about date respondent also issued a notice_of_intent_to_levy to petitioner at the box address respondent now concedes that this final notice_of_intent_to_levy was not sent by certified mail petitioner did not receive either of the collection notices respondent mailed petitioner became aware of respondent’s collection attempts only when he discovered that his bank account had been emptied respondent has since refunded the money that was levied upon in the light of his concession that he had not sent the notice_of_intent_to_levy by certified mail petitioner eventually obtained a copy of the notice_of_intent_to_levy from his bank and on or about date sent form request for a collection_due_process_hearing to respondent’s appeals_office on date respondent’s appeals_office sent petitioner a letter informing him that the levy was valid on date petitioner timely filed a petition contesting respondent’s determination discussion the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 123_tc_1 affd 412_f3d_819 7th cir 117_tc_122 116_tc_263 114_tc_492 see also rule b in the absence of a notice_of_determination this court lacks jurisdiction it is clear respondent did not issue a notice_of_determination in respect of petitioner's outstanding tax_liabilities for the years at issue a necessary predicate for the issuance of a notice_of_determination however is the issuance of a final notice_of_intent_to_levy or an nftl sent to the taxpayer at the taxpayer’s last_known_address see sec_6330 thus while it is clear the court does not have jurisdiction we must still decide the proper basis for dismissal 116_tc_255 in our recent memorandum opinion buffano v commissioner tcmemo_2007_32 we dismissed a collection review petition for lack of jurisdiction because the secretary did not send a valid final notice_of_intent_to_levy to the taxpayer’s last_known_address we reasoned that sec_6331 provides that at least days before an enforced collection action by levy the secretary is obligated to provide the taxpayer with a final notice_of_intent_to_levy including notice of the administrative appeals available to the taxpayer id citing 115_tc_35 and 114_tc_176 further sec_6330 provides that the notice_of_intent_to_levy must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to the person’s last_known_address thus because the taxpayer’s last_known_address was not used we found the final notice_of_intent_to_levy invalid buffano v commissioner supra while respondent concedes that the final notice_of_intent_to_levy was invalid because it was not sent via certified mail respondent has also filed liens against petitioner’s property sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for taxes when a demand for payment of the taxes has been made and the taxpayer has failed to pay those taxes sec_6320 provides that the secretary shall furnish the taxpayer with a written nftl within business days after the nftl is filed including notice of the administrative appeals available to the taxpayer like the final notice_of_intent_to_levy sec_6320 provides that the notice of filing of a lien must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to the person’s last_known_address however in contrast to a levy the secretary need not provide notice before the filing of a lien instead the secretary must only provide notice of having already filed a lien within days of doing so sec_6320 further the lien exists regardless of whether it has been filed by the secretary sec_6321 accordingly the regulations provide a nftl becomes effective upon filing the validity and priority of a nftl is not conditioned on notification to the taxpayer pursuant to sec_6320 therefore the failure to notify the taxpayer concerning the filing of a nftl does not affect the validity or priority of the nftl when the irs determines that it failed properly to provide a taxpayer with a cdp_notice it will promptly provide the taxpayer with a substitute cdp_notice and provide the taxpayer with an opportunity to request a cdp hearing sec_301_6320-1 q a-12 proced admin regs while the validity or priority of a lien may not be affected by the secretary’s failure to provide proper notice within days sec_6320 makes clear that a taxpayer is entitled to a valid notice and an administrative hearing upon the secretary’s filing of a lien thus the secretary must send the nftl filing to the taxpayer’s last_known_address sec_301_6212-2 and b proced admin regs applies to all notices and documents whenever the term last_known_address is used sec_301_6212-2 proced admin regs the regulation provides the general_rule a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the internal_revenue_service irs is given clear and concise notification of a different address sec_301_6212-2 proced admin regs see also kennedy v commissioner supra pincite n 62_tc_367 affd without published opinion 538_f2d_334 9th cir an inquiry into a taxpayer’s last_known_address is based on the relevant facts and circumstances 74_tc_430 if the government has become aware of a change_of address the commissioner may not rely on the address listed on the last-filed tax_return but must exercise reasonable care to discern the taxpayer’s correct address see eg 83_tc_626 we examine what respondent knew at the time the notice was issued attributing ‘to respondent information which respondent knows or should know with respect to a taxpayer’s last_known_address through the use of its computer system ’ buffano v commissioner supra quoting 91_tc_1019 respondent’s collection branch sent petitioner a letter requesting petitioner’s assistance in updating its records while petitioner may not have been the most diligent taxpayer--having not filed returns since 1996--the record reflects that petitioner did respond to respondent’s request upon receipt of the letter petitioner checked the box to indicate that the kost road address was his correct address petitioner then sent the letter back to respondent by certified mail the return receipt reflects that respondent received the completed letter on date in ogden utah accordingly we find that respondent knew or at the very least should have known on the basis of information mailed to him that petitioner’s address was the kost road address in sum we find that the final notice_of_intent_to_levy as well as the nftl respondent issued with respect to petitioner’s and tax years were not mailed to petitioner’s last_known_address and are therefore invalid for this reason we will dismiss this case for lack of jurisdiction to reflect the foregoing an appropriate order will be entered dismissing this case for lack of jurisdiction on the ground that respondent did not send petitioner valid collection notices to his last_known_address
